Exhibit 10.5

 

 

CONTRIBUTION AGREEMENT

 

 

CURIE BUILDING, LLC (CONTRIBUTOR)

 

&

 

DOC-1755 CURIE DRIVE MOB, LLC (ACQUIRER)

 

 

PROPERTY:                                                                    
1720 MURCHISON, EL PASO, TX

 

 

EFFECTIVE DATE:                          SEPTEMBER 8, 2014

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

CONTENTS

 

PAGE

 

 

 

 

1.

Contribution of Property

 

1

2.

Consideration; Deposit; Payment; Recourse Debt Allocation

 

2

3.

OPU Issuance; Closing Statement

 

3

4.

Title

 

4

5.

Closing

 

5

6.

Representations and Warranties

 

7

7.

Delivery of Disclosure Materials; Due Diligence Period

 

13

8.

Operations Prior to Closing; Conditions to Closing

 

16

9.

Prorations and Charges

 

18

10.

Condemnation; Rezoning; Historic Designation

 

19

11.

Default by Acquirer

 

20

12.

Default by Contributor

 

20

13.

Risk of Loss

 

20

14.

Brokerage

 

21

15.

Notice

 

21

16.

Indemnification

 

22

17.

Tax Treatment of Transaction

 

22

18.

Related Contribution Agreements; New EPOSG Leases; Right of First Refusal

 

23

19.

Cooperation with S-X 3-14 Audit

 

24

20.

Miscellaneous

 

25

 

EXHIBIT A

—

LEGAL DESCRIPTION

EXHIBIT B

—

ESCROW AGREEMENT

EXHIBIT B-1

 

FORM OF BOTTOM DOLLAR GUARANTY AGREEMENT

EXHIBIT C

—

LEASES, RENTS AND SECURITY DEPOSITS

EXHIBIT D

—

STATEMENT OF INCOME AND EXPENSES

EXHIBIT E

—

TENANT ESTOPPEL CERTIFICATE

EXHIBIT F

—

SNDA

EXHIBIT G

—

LIST OF ANCILLARY DOCUMENTS

EXHIBIT H

—

NON-FOREIGN PERSON CERTIFICATION

EXHIBIT I

—

REPRESENTATION LETTER

EXHIBIT J

—

AUDIT INQUIRY LETTER

EXHIBIT K

—

AUDIT RESPONSE LETTER FORM

 

 

 

 

Schedule 1.1(c)

 

—

Personal Property

Schedule 1.1(d)

 

—

Leases

Schedule 1.1(e)

 

—

List of Contract Rights

Schedule 1.1(f)

 

—

List of Records and Plans

Schedule 1.1(g)

 

—

List of Warranties

Schedule 1.1(h)

 

—

List of Licenses and Permits

Schedule 7.1

—

Disclosure Materials

Schedule 18.2

—

New EPOSG Leases

 

ii

--------------------------------------------------------------------------------


 

CONTRIBUTION AGREEMENT

 

THIS CONTRIBUTION AGREEMENT (this “Agreement”) is made by and between CURIE
BUILDING, LLC, a Texas limited liability company, as successor by conversion to
Curie Building, Ltd., a Texas limited partnership (“Contributor”), and DOC-1755
CURIE DRIVE MOB, LLC, a Wisconsin limited liability company (“Acquirer”).  This
Agreement is to be effective as of the Effective Date specified in Section 20.1
below.  Defined terms used in this Agreement shall have the meanings given in
Section 20.14 hereof.

 

RECITALS:

 

A.                                    Contributor is the owner of the Property
(as hereinafter defined).

 

B.                                    Contributor desires to contribute the
Property to Acquirer, and Acquirer desires to acquire the Property from
Contributor, on the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the covenants and provisions contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

 

1.                                      Contribution of Property.

 

1.1                               Description of Property.  For purposes of this
Agreement, “Property” shall mean and include the following:

 

(a)                                 That certain improved parcel of land legally
described in Exhibit A hereto, together with all rights and appurtenances (the
“Land”);

 

(b)                                 The improvements on the Land, consisting of
an approximately 86,971 square foot multi-tenant medical office and
clinical/laboratory building, and all fixtures, including, without limitation,
the sprinkling, plumbing, heating, cooling, ventilating, air conditioning,
electrical, lighting and other systems (the “Improvements”), (the Land and
Improvements are referred to collectively, as the “Real Property”);

 

(c)                                  All of Contributor’s right, title and
interest in and to all of the personal property attached to or located on or
used in connection with the operation of the Real Property, including, without
limitation, furniture, furnishings, fittings, appliances, machinery and
equipment, building materials, operating inventories and supplies, all of which
are listed on Schedule 1.1(c) hereto (collectively, the “Personal Property”);

 

(d)                                 All of Contributor’s right, title and
interest in and to all tenant leases in the Real Property, including leases
executed after the date hereof in accordance with the terms of this Agreement
(the “Leases”), all of which existing Leases are listed on Schedule 1.1(d)
hereto;

 

(e)                                  All of Contributor’s right, title and
interest in and to all contracts and other agreements incident to the operation
of the business conducted on the Real Property, including, without limitation,
management contracts, on-site maintenance contracts, janitorial

 

1

--------------------------------------------------------------------------------


 

contracts, and leasing commission agreements; all of which are listed on
Schedule 1.1(e) hereto (collectively, the “Contract Rights”), except to the
extent Acquirer elects to exclude any such item, pursuant to Section 7.2(b) of
this Agreement;

 

(f)                                   All of Contributor’s right, title and
interest in and to all financial and other books and records maintained by
Contributor in connection with the operation of the Real Property, all
preliminary, final and proposed building plans and specifications in the
possession of Contributor and relating to the Real Property, and all surveys,
structural reviews, grading plans, topographical maps, architectural drawings
and engineering, soils, seismic, geologic, environmental, and architectural
reports, studies, certificates, and similar documents in the possession of
Contributor and relating to the Real Property, all of which are listed on
Schedule 1.1(f) hereto (collectively, the “Records and Plans”);

 

(g)                                  All of Contributor’s right, title and
interest in and to all guarantees and warranties relating to the Property and
the fixtures and equipment located therein, all of which are listed on Schedule
1.1(g) hereto (collectively, the “Warranties”); and

 

(h)                                 All of Contributor’s right, title and
interest in and to all trade names, licenses, permits, certificates of
occupancy, approvals, dedications, subdivision maps, and entitlements issued,
approved or granted by governmental or quasi-governmental entities or otherwise
relating to the Real Property, and any and all development rights and other
intangible rights, titles, interests, privileges, and appurtenances owned by
Contributor and in any way relating to or used in connection with the Real
Property and/or the operation of the business conducted on the Real Property,
all of which are listed on Schedule 1.1(h) hereto (collectively, the “Licenses
and Permits”).

 

1.2                               Contribution and Acceptance.  Contributor
agrees to contribute and transfer the Property to Acquirer, and Acquirer agrees
to accept the Property from Contributor, pursuant to the terms and conditions
set forth in this Agreement.

 

2.                                      Consideration; Deposit; Payment;
Recourse Debt Allocation.

 

2.1                               Aggregate Consideration.  The aggregate
consideration (the “Consideration”) for which Contributor agrees to contribute
the Property to Acquirer, and which Acquirer agrees to pay or deliver to
Contributor, subject to the terms of this Agreement, is Thirty Million and
00/100 Dollars ($30,000,000.00).

 

2.2                               Earnest Money Deposit.  Acquirer shall pay One
Hundred Thousand and 00/100 Dollars ($100,000.00) (the “Deposit”) by wire
transfer payable to First American Title Insurance Company — Milwaukee Office,
Attn: Tammy Mervin, 648 North Plankinton Avenue, Suite 140, Milwaukee, Wisconsin
53203(“Escrow Agent”), within three (3) business days following the Effective
Date.  The Deposit shall be held in an interest bearing, federally insured
account, by Escrow Agent in accordance with the Escrow Agreement attached hereto
as Exhibit B (the “Escrow Agreement”) and this Agreement pending consummation of
this transaction.  Any interest earned on the Deposit shall be paid to Acquirer
unless Contributor shall be entitled to the Deposit pursuant to the terms of
this Agreement or the Escrow Agreement, in which case such interest shall be
paid to Contributor.  Upon expiration of the Due Diligence Period, if Acquirer
has not terminated this Agreement as provided herein, the Deposit shall become

 

2

--------------------------------------------------------------------------------


 

nonrefundable except in the event of a Contributor default.  Acquirer’s Federal
Tax I.D. Number is                               ; Contributor’s Federal Tax
I.D. Number is 74-2936811.  At the Closing, the Deposit shall be paid to
Contributor and credited to the cash portion of the Net Consideration due to
Contributor pursuant to Section 2.3 below.

 

2.3                               Payment of Consideration.  At Closing Acquirer
shall be entitled to credit the following against the Consideration due to
Contributor;

 

(a)                                 the Deposit, to the extent paid to
Contributor by the Title Company;

 

(b)                                 any amounts paid by Acquirer pursuant to
Section 4.2 to remove any Mandatory Cure Items not removed by Contributor;

 

(c)                                  all existing indebtedness that is secured
by a mortgage on or other security interest in the Property which is assumed by
Acquirer (“Existing Mortgage Debt”), but not including any accrued interest,
unless actually assumed or paid by Acquirer, and not including any prepayment
penalty associated with the pay-off of such Existing Mortgage Debt, it being
understood and agreed that Acquirer shall be solely responsible for the
repayment of principal (and accrued interest if assumed) of the Existing
Mortgage Debt at Closing, and Contributor shall be solely responsible for any
and all such prepayment penalties, which shall be paid by Contributor at or
before Closing;

 

(d)                                 prorations and adjustments due from
Contributor pursuant to Section 9;

 

(e)                                  to the extent unpaid as of the Closing, the
brokerage fee to be paid by Contributor to Contributor’s Broker pursuant to
Section 14 hereof.

 

The Consideration, as adjusted pursuant to Section 2.3(a)-(e) above, is referred
to herein as the “Net Consideration”.  The Net Consideration shall be paid to
Contributor at Closing in either cash or Aggregate OPU Value, as specified in
Section 3 below.

 

2.4                               Bottom Dollar Guaranty by Contributor.  At the
Closing, Acquirer will make a recourse allocation of a portion of Acquirer’s
aggregate debt to the Contributor (the “Recourse Debt Allocation”) pursuant to a
bottom dollar guaranty agreement in the form of Exhibit B-1 hereto.

 

3.                                      OPU Issuance; Closing Statement.

 

3.1                               OPU Issuance.  Contributor shall have the
option to elect to receive the Net Consideration in cash or in the form of
Partnership Units designated as Common Units (“OPUs”) of Physicians Realty L.P.,
a Delaware limited partnership (the “Operating Partnership”), which is the
operating partnership of Physicians Realty Trust, a Maryland real estate
investment trust (“DOC”), or a combination thereof; provided, however,
Contributor acknowledges and agrees that in order for the option to receive OPUs
to be available to Contributor, Contributor must elect to receive at least One
Million Dollars ($1,000,000) of the Net Consideration in OPUs.  If Contributor
elects to receive all or a portion of the Net

 

3

--------------------------------------------------------------------------------


 

Consideration in the form of OPUs, then, prior to Closing, Contributor shall
notify Acquirer in writing of such election and shall confirm for Acquirer that
the foregoing requirement will be met.

 

3.2                               Closing Statement.  Prior to Closing,
Contributor shall have delivered to Acquirer a Closing Statement calculated in
accordance with Section 2.3 (the “Closing Statement”) in mutually agreed form
accurately setting forth the financial terms of this transaction and a summary
of the Consideration and Net Consideration, including the U.S. dollar
denominated amount of Net Consideration that Contributor elects to receive in
OPUs (such amount, the “Aggregate OPU Value”).

 

3.3                               Valuation of OPUs.  In accordance with the
provisions of this Agreement, at the Closing, the Operating Partnership will
issue to Contributor, a number of OPUs determined by dividing the Aggregate OPU
Value on the Closing Statement by the DOC Trading Price (rounded to the nearest
whole OPU). The “DOC Trading Price” means the average per share closing price,
rounded to two decimal points, of DOC common stock on the New York Stock
Exchange (as reported by the Wall Street Journal website,
http://quotes.wsj.com/DOC/historical-prices, or its successor) for the period of
three (3) consecutive trading days ending on the last full trading day prior to
the Closing Date. The Closing Statement will be updated prior to the Closing in
accordance with the requirements of this Section 3.3 to list the number of OPUs
to be issued to Contributor at Closing. Such updated Closing Statement shall be
the final and binding allocation of OPUs to Contributor.

 

4.                                      Title.

 

4.1                               Title Commitment.  From and after the
Effective Date, Acquirer shall have the right to order a title insurance
commitment prepared in accordance with all of the terms and conditions of this
Agreement (the “Title Commitment”).  The Title Commitment shall be issued by
First American Title Insurance Company — Milwaukee Office (“Title Company”), and
shall obligate the Title Company to issue at the Closing an Owner’s Policy of
Title Insurance in the amount of the Consideration on the standard form (Form
T-1) promulgated by the Texas Department of Insurance (the “Title Policy”). 
Evidence of title shall be issued to Escrow Agent by Lone Star Title of El Paso,
Inc., 601 North Mesa, Suite 100, El Paso, Texas 79901, Attn:  John Martin (Tel.
#: (915) 545-2222). Acquirer may direct the Title Company at or prior to Closing
to down date the Title Commitment to the date and time of the recording of the
Deed and provide a “title mark-up” or “Pro-forma Policy” showing the final form
of the Title Policy (including any endorsements required by Acquirer) to be
issued, which mark-up or “Pro-forma” shall obligate the Title Company to issue
the final title insurance policy in such form.  The title mark-up or Pro-Forma
and final Title Policy shall be subject only to the “Permitted Exceptions”
specified below. A written statement of the obligee of the amount of any lien or
encumbrance to be discharged by Acquirer pursuant to Section 2.3(c) above shall
be provided by Contributor before the expiration of the Due Diligence Period.
The premium for the title policy and any fees for endorsements or other services
provided by the Title Company (including the mortgagee policy, if any) shall be
paid by Acquirer on or before Closing.

 

4.2                               Title Objections. Within ten (10) days of
Acquirer’s receipt of the latter of the Title Commitment or the Survey (as
defined in Section 7.2(e) below), Acquirer shall object

 

4

--------------------------------------------------------------------------------


 

in writing to any condition of title not satisfactory to Acquirer, in Acquirer’s
sole discretion.  During the Due Diligence Period and following receipt of
Acquirer’s objections to the Title Commitment and Survey, the parties will
cooperate with one another in endeavoring to cure or secure title insurance over
any objections Acquirer has made to the title to the Property as disclosed by
the Title Commitment and Survey.  Contributor shall have no obligation to cure
title objections, except that Contributor must remove (i) liens of an
ascertainable amount other than Existing Mortgage Debt, (ii) any exceptions or
encumbrances to title which are created by, through or under Contributor after
the Effective Date and which are not consented to by Acquirer, and (iii) any
mechanic’s and materialman’s liens filed against the Property during the
pendency of this Agreement, unless the same arise by, through or under Acquirer,
its employees, agents or contractors (“Mandatory Cure Items”).  The term
“Permitted Exceptions” shall mean the specific exceptions to title contained in
Schedule B of the Title Commitment as the same may be updated by Escrow Agent
prior to Closing (other than Mandatory Cure Items, which Contributor must remove
on or before Closing), that the Title Company has not agreed to insure over or
remove from the Title Commitment during the Due Diligence Period, or thereafter,
and any matters disclosed in the Survey

 

4.3                                     UCC Search.  Contributor shall transfer
to Acquirer all of the Personal Property free of all liens and encumbrances
other than Existing Mortgage Debt.  Contributor shall, at Contributor’s sole
cost and expense, prior to Closing, deliver to Acquirer documentation from
Uniform Commercial Code (“U.C.C.”) searches confirming that there are no U.C.C.
filings against Contributor which would be a lien on the Property, including the
Personal Property, involved in this transaction other than Existing Mortgage
Debt.

 

5.                                      Closing.

 

5.1                               Time and Place.  The closing (“Closing”) of
the transaction hereunder shall be held on the date that is fifteen (15) days
after the expiration date of the Due Diligence Period (or on the next business
day thereafter if such date is not a business day) (the “Closing Date”), or on
such other date that the parties may mutually select, provided, however, in no
event shall the Closing Date be later than September 30, 2014.  Closing shall be
an escrow closing with the Title Company acting as the closing escrow agent. It
is agreed that the time of Closing and the obligation of Contributor to deliver
the Deed (as defined in Section 5.2(a) below) to Acquirer at Closing are of the
essence of this Agreement.  Notwithstanding anything to the contrary contained
herein, upon written notice to Contributor, Acquirer, in its sole discretion,
shall have the right to extend the Closing Date for up to an additional thirty
(30) days.

 

5.2                               Contributor’s Actions at Closing.  At Closing,
Contributor shall deliver to Acquirer duly executed originals of the following:

 

(a)                                 A general warranty deed to the Real Property
conveying good and indefeasible fee simple title to the Real Property, subject
only to the Permitted Exceptions, duly executed and acknowledged by Contributor
and in proper form for recording (the “Deed”).

 

(b)                                 A valid bill of sale for the Personal
Property, if any.

 

(c)                                  A valid assignment and assumption of
Leases, in form mutually satisfactory to the parties (“Assignment and Assumption
of Leases”), duly executed and

 

5

--------------------------------------------------------------------------------


 

acknowledged, assigning to Acquirer all of Contributor’s right, title and
interest in and to the Leases, together with an original executed copy of the
Leases and a letter addressed to the tenants informing tenants of the sale (the
“Tenant Notice Letters”).  The Tenant Notice Letters shall be in form and
substance satisfactory to, and approved in writing by, Acquirer.  The foregoing
assignment shall include an indemnification from Contributor to Acquirer against
liability for claims asserted against Acquirer under the Leases for events
occurring prior to Closing, and an indemnification from Acquirer to Contributor
against liability for claims asserted against Contributor for events occurring
after Closing.

 

(d)                                 A Non-foreign Person Certification in the
form attached hereto as Exhibit H, as required under Section 1445 of the
Internal Revenue Code of 1986, as amended (the “Code”).

 

(e)                                  An assignment in form and substance
mutually satisfactory to Contributor and Acquirer, duly executed by Contributor,
assigning to Acquirer all of Contributor’s right, title and interest in and to
the Contract Rights, Records and Plans, Warranties, Licenses and Permits (the
“Assignment of Intangibles”).

 

(f)                                   A certificate certifying that the
representations and warranties of Contributor, as set forth in this Agreement,
are true and correct in all respects as of the Closing.

 

(g)                                  Originals of the following instruments,
documents and other items (or copies if originals are unavailable):

 

(1)                                 the Leases and the Guarantees;

 

(2)                                 the Ancillary Documents executed by
Contributor;

 

(3)                                 all building records in Contributor’s
possession or control with respect to the Property;

 

(4)                                 each bill of current real estate taxes,
sewer charges and assessments, water charges and other utilities, together with
proof of payment thereof (to the extent same have been paid);

 

(5)                                 the Warranties;

 

(6)                                 all keys and combinations to locks at the
Property, all plans, specifications, site plans, equipment manuals, technical
data and other documentation relating to the building systems, equipment and any
other personal property forming part of the Property or any portion thereof in
the possession of Contributor or any property manager(s);

 

(7)                                 a Seller’s affidavit, ALTA Statement or
similar certification as may be required by the Title Company or Escrow Agent to
issue the Title Policy;

 

(8)                                 the Title Policy, insuring Acquirer’s fee
simple title to the Real Property, subject only to the Permitted Exceptions and
such other exceptions as may be approved by Acquirer;

 

6

--------------------------------------------------------------------------------


 

(9)                                 the Closing Statement; and

 

(10)                          such other documents as may be reasonably required
by Acquirer or the Escrow Agent to consummate this transaction in accordance
with this Agreement.

 

(h)                                 Prior to the Closing, Contributor shall have
executed and delivered to Acquirer, the documents listed on Exhibit G hereto
(the “Ancillary Documents”).

 

(i)                                     Evidence of capacity and/or authority of
Contributor to enter into and consummate the transaction contemplated under this
Agreement, and the authority of the person executing documents on behalf of
Contributor, in a form reasonably satisfactory to Acquirer and the Title
Company.

 

(j)                                    Any disclosures and reports required by
applicable state law in connection with the transfer of the Property pursuant to
this Agreement.

 

5.3                               Acquirer’s Actions at Closing.  At the
Closing, Acquirer shall deliver the following to Contributor:

 

(a)                                 the Net Consideration in cash and/or OPUs,
as specified in Sections 2 and 3 hereof;

 

(b)                                 the Assignment and Assumption of Leases,
executed by Acquirer;

 

(c)                                  the Assignment of Intangibles, executed by
Acquirer;

 

(d)                                 a certificate from Acquirer certifying that
the representations and warranties of Acquirer, as set forth in this Agreement,
are true and correct in all respects as of closing;

 

(e)                                  the Ancillary Documents, executed by
Acquirer;

 

(f)                                   evidence of capacity and/or authority of
Acquirer and the authority of the person executing documents on behalf of
Acquirer reasonably satisfactory to Contributor and the Title Company;

 

(g)                                  any disclosures and reports required by
applicable state law in connection with the acceptance of the transfer of the
Property; and

 

(h)                                 any additional documents that Contributor or
the Title Company may reasonably require for the proper consummation of the
subject transaction.

 

5.4                               Possession.  Possession of the Property shall
be given to Acquirer at Closing unoccupied and free of any encumbrances other
than the Permitted Exceptions, and in the case of the Leases, subject only to
any tenants’ rights under the Leases.

 

5.5                               Further Assurances.  In addition to the acts
and deeds recited herein and contemplated to be performed, executed and/or
delivered by the parties at the Closing, each of

 

7

--------------------------------------------------------------------------------


 

the parties agrees to perform, execute and/or deliver or cause to be performed,
executed and/or delivered, but without any obligation to incur any additional
liability or expense, on or after such Closing any and all further acts, deeds
and assurances as may be reasonably necessary to consummate the transactions
contemplated hereby and/or to further perfect and deliver to the other party the
benefits conferred by this Agreement on such other party.

 

6.                                      Representations and Warranties.

 

6.1                               Contributor’s Representations and Warranties. 
Contributor makes the following representations and warranties and agrees that
Acquirer’s obligations under this Agreement are conditioned upon the truth and
accuracy of such representations and warranties, both as of the Effective Date
and as of the Closing Date:

 

(a)                                 Contributor has been duly formed and is
validly existing as a Texas limited liability company in good standing in its
state of organization, with the requisite power and authority to own, lease and
operate its assets, conduct its business, and perform its obligations under this
Agreement.  Contributor is duly qualified to transact business and is in good
standing under the laws of the jurisdiction in which it owns or leases assets,
or conducts any business, to the extent that such qualification is required
under the laws of such jurisdiction.

 

(b)                                 Contributor acknowledges that: (i) the
Operating Partnership and Acquirer intend the offer and issuance of OPUs to be
exempt from registration under the Securities Act, and applicable state
securities laws by virtue of the status of Contributor being an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D, and that
Contributor is acquiring the OPUs in a transaction exempt from registration
pursuant to Rule 506 of Regulation D; and (ii) in issuing any OPUs pursuant to
the terms of this Agreement, the Operating Partnership and Acquirer is relying
on the representations made herein by Contributor.

 

(c)                                  In electing to receive OPUs and engage in
the transactions contemplated by this Agreement, Contributor will not rely upon
any representations made to it by Acquirer, the Operating Partnership, or DOC,
or any of their respective partners, members, officers, directors, employees, or
agents as to tax matters or otherwise that are not contained herein. 
Contributor has obtained from its own counsel advice regarding the transactions
contemplated by this Agreement, including, without limitation, the tax
consequences of: (i) the transfer of the Property to Acquirer and the receipt of
OPUs as consideration therefor; and (ii) Contributor’s admission as a limited
partner of the Operating Partnership.

 

(d)                                 Contributor is aware of the risks involved
in investing in the OPUs.  Contributor acknowledges that it has had an
opportunity to ask questions of and to receive answers from Acquirer, the
Operating Partnership, and DOC, or a person or persons authorized to act on
their behalf, concerning the terms and conditions of the OPUs and the financial
condition, affairs, and business of Acquirer, the Operating Partnership, and
DOC.  Contributor confirms that Acquirer, the Operating Partnership, and/or DOC
has provided copies of any documents, records, and information pertaining to the
OPUs that Contributor deemed necessary to determine whether to enter into this
Agreement and contribute the Property to Acquirer in exchange for the OPUs.

 

8

--------------------------------------------------------------------------------


 

(e)                                  Contributor understands that the OPUs will
not be registered under the Securities Act or any state securities laws and are
instead being offered and sold in reliance on an exemption from such
registration requirements.  Any OPUs issued to Contributor are being acquired
solely for the Contributors’ own account, for investment, and are not being
acquired with a view to, or for resale in connection with, any distribution,
subdivision, or fractionalization thereof, in violation of such laws, and
Contributor does not have any present intention to enter into any contract,
undertaking, agreement, or arrangement with respect to any such resale.

 

(f)                                   Contributor is an accredited investor, as
that term is defined in Rule 501(a) of Regulation D.  Contributor covenants and
agrees to provide to Acquirer prior to the Closing a completed and executed
accredited investor questionnaire, with such accredited investor questionnaire
confirming that Contributor is an accredited investor, as that term is defined
in Rule 501(a) of Regulation D.

 

(g)                                  Contributor holds fee simple title to the
Real Property and marketable title to the Personal Property.

 

(h)                                 The execution and delivery of this Agreement
have been approved as required by law and Contributor’s constituent documents,
and no further action is required on the part of Contributor to consummate the
transaction contemplated hereby. The person executing this Agreement on behalf
of Contributor has all requisite authority to execute this Agreement, and this
Agreement, as executed, is valid, legal and binding upon Contributor.  No
attachments, execution proceedings, assignments for the benefit of creditors,
insolvency, bankruptcy, reorganization or other proceedings are pending or
threatened against Contributor, nor are any such proceedings contemplated by
Contributor.

 

(i)                                     There is no litigation or proceeding,
either judicial or administrative, pending or threatened, affecting
Contributor’s ability to consummate the transactions contemplated hereby.  There
is no outstanding order, writ, injunction or decree of any court, government,
governmental entity or authority or arbitration against or affecting Contributor
or the Property.

 

(j)                                    There are no management, employment,
service, equipment, supply, maintenance, water, sewer or other utility or
concession agreements or agreements with municipalities (including improvement
or development escrows or bonds) with respect to or affecting the Property which
will burden the Property or Acquirer after Closing in any manner whatsoever,
except for (i) instruments of record and/or the Permitted Exceptions and (ii)
Contract Rights that Acquirer has elected to assume.

 

(k)                                 Contributor has no knowledge of, and has
received no notice from, any governmental authority requiring any work, repairs,
construction, alterations or installations on or in connection with the
Property, or asserting any violation of any federal, state, county or municipal
laws, ordinances, codes, orders, regulations or requirements affecting any
portion of the Property, including, without limitation, the Americans with
Disabilities Act and any applicable environmental laws or regulations. There is
no action, suit or proceeding pending or, to the knowledge of Contributor,
threatened against or affecting Contributor or the Property or any portion
thereof or relating to or arising out of Contributor’s ownership of the
Property, in

 

9

--------------------------------------------------------------------------------


 

any court or before or by any federal, state, county or municipal department,
commission, board, bureau or agency or other governmental instrumentality.

 

(l)                                     No special assessments or charges of any
kind or nature (deferred or otherwise) for any public improvements have been
made against the Property which remain unpaid, no improvements to the Property,
or to Contributor’s knowledge, any roads or facilities abutting the Property
have been made or ordered for which a lien, assessment or charge can be filed or
made, and Contributor has no knowledge of any plans for improvements by any
governmental or quasi-governmental authority which might result in a special
assessment against the Property.  Contributor has incurred no obligations
relating to the installation of or connection to any sanitary sewers or storm
sewers which remain unpaid and shall be enforceable against the Property; and
all public improvements ordered, advertised, commenced or completed prior to the
Effective Date shall be paid for in full by Contributor prior to Closing.

 

(m)                             To Contributor’s knowledge, all certificates of
occupancy and licenses necessary for operation of the Property, as presently
conducted, have been issued by all authorities having jurisdiction thereof; and
to Contributor’s knowledge, all such certificates of occupancy and licenses are
in full force and effect. Contributor has not received any written notice of
suspension or cancellation of any certificates of occupancy or licenses. 
Contributor has no actual knowledge of any structural defect in the buildings or
other improvements on the Real Property, or in the buildings’ roof, heating,
ventilating, air conditioning, mechanical, plumbing, or electrical systems and
equipment.

 

(n)                                 Contributor warrants, represents and
covenants that, to Contributor’s knowledge:  (i) there has been no disposal,
burial or placement of Hazardous Substances (as defined below) on or about the
Property in violation of applicable Environmental Laws; (ii) the Property and
Contributor are not in violation of any applicable Environmental Laws (as
defined below), and no other person or entity has used all or part of the
Property or any lands contiguous to the Property in violation of any applicable
Environmental Laws; (iii) there is no contamination, pollution or danger of
pollution resulting from a condition on or under the Property, or on or under
any lands in the vicinity of the Property; (iv) there are no storage tanks on or
under the Property; (v) environmental conditions associated with the Property
are in compliance with all applicable Environmental Laws; and (vi) Contributor
has disclosed to Acquirer all environmental reports, correspondence from
governmental entities, and similar written information in Contributor’s
possession relating to the environmental condition of the Property.. 
Contributor has not received any information from neighboring property owners
indicating they have any concerns about existing environmental conditions which
could affect the Property or suggesting they might look to Contributor for
contribution to clean up such condition.

 

In the event Acquirer shall discover such Hazardous Substances and/or violations
of Environmental Laws, tanks, other “recognized environmental condition” (as
that phrase is defined by the most recent American Society for Testing and
Materials practice standards) or other unsatisfactory environmental conditions
(in Acquirer’s sole discretion) on the Property at any time prior to Closing,
Acquirer shall, as its sole remedy except as hereafter provided in this Section
6.1(n), have the right to terminate this Agreement upon written notice thereof
to Contributor, whereupon Escrow Agent shall return the Deposit to Acquirer
together

 

10

--------------------------------------------------------------------------------


 

with all interest thereon, and thereafter neither party shall have any further
rights or obligations hereunder except for Surviving Obligations; provided,
however, that, if Contributor had knowledge of such environmental condition and
failed to disclose the same to Acquirer in breach of this Agreement, Contributor
shall reimburse Acquirer upon demand for all Acquirer’s out of pocket costs and
expenses incurred in connection with the transaction contemplated by this
Agreement, not to exceed $100,000 (“Transaction Costs”).  Such reimbursement
shall be made within thirty (30) days of demand by Acquirer, accompanied by a
detailed summary and supporting documentation therefor establishing such out of
pocket costs.  The foregoing reimbursement obligation of Contributor shall
survive termination of this Agreement by Acquirer or Contributor.

 

(o)                                 There are no existing leases, whether oral
or written, agreements of sale, options, rights of first refusal, rights of
first offer, tenancies, licenses or any other claims to possession or use
affecting the Property, except for the Permitted Exceptions and/or as listed in
Exhibit C hereto.  Exhibit C lists all:  (i) Leases and subleases for any
portion of the Property and all assignments, amendments and any other writings
related thereto in effect on the Effective Date; and (ii) guarantees with
respect to the Leases in effect on the Effective Date (the “Guarantees”).  Each
of the Leases and Guarantees is valid and subsisting and in full force and
effect and has not been further amended, modified or supplemented; and the
tenant thereunder is in actual possession in the normal course and the tenant is
not in default thereunder.  No tenant has asserted any claim of which
Contributor has notice which would in any way affect the collection of rent from
such tenant, and no written notice of default or breach on the part of the
landlord under any of the Leases has been received by Contributor or its agents
from the tenant thereunder.  All painting, repairs, alterations and other work
required to be performed under the Leases, have been or will, prior to Closing,
be fully performed and paid for in full by Contributor.

 

(p)                                 The rents set forth in Exhibit C or in the
Leases are the actual rents, income and charges presently being collected by
Contributor.  Except as set forth in Exhibit C or in the Leases, no tenant under
any of the Leases is entitled to any concessions, allowances, rebates or refunds
or has prepaid any rents or other charges for more than the current month.  None
of the Leases and none of the rents or other amounts payable thereunder have
been assigned, pledged or encumbered, except to the extent, if any, that
Contributor has made collateral assignments of rents and leases to the holder of
a mortgage on the Property.  No security deposits have been paid by any tenants
which have not heretofore been returned, except as set forth in Exhibit C hereto
or in the Leases, if any.

 

(q)                                 No brokerage or leasing commissions or other
compensation is or will be due or payable to any person, firm, corporation or
other entity with respect to or on account of any of the Leases or any
expansions or renewals thereof, except as set forth in Exhibit C.

 

(r)                                    The statements of income and expenses
identified in Exhibit D are true and correct, accurately reflecting the income
and expenses for operating the Property for the periods therein specified.

 

11

--------------------------------------------------------------------------------


 

(s)                                   There are no pending or, to Contributor’s
knowledge, threatened condemnation or eminent domain proceedings affecting the
Property or any portion thereof, and Contributor has no knowledge of any
proposed actions by any governmental agencies or authorities which may create a
lien upon the Property or any portion thereof.

 

(t)                                    To Contributor’s knowledge, the Property
is in material compliance with all applicable federal, state, county, municipal
or other government standards, laws, ordinances, statutes, regulations and
requirements. To Contributor’s knowledge, the Property is in material compliance
with all applicable private restrictions, covenants, rules, standards and
requirements. To Contributor’s knowledge, no approvals from, or filings or
recordings with, any person or entity are required to create, subdivide or
separate the Real Property from any other parcel of land in order to consummate
the transfer of the Property hereunder to Acquirer.

 

(u)                                 To Contributor’s knowledge, all licenses,
permits, and other governmental approvals necessary for the operation of the
Property and the business conducted thereon have been obtained and are currently
in force.

 

(v)                                 All work performed or materials furnished
for the Property have been fully paid for.

 

(w)                               The Property constitutes substantially all of
the trade or business assets of Contributor.

 

As used herein, the phrases: “to Contributor’s knowledge”, “Contributor has no
knowledge”, and derivations thereof or phrases of similar import in a
representation or warranty of Contributor mean the current actual knowledge of
Mitchell G. McBeth, but does not include, constructive knowledge or inquiry
knowledge.  Contributor hereby represents and warrants that Mr. McBeth is the
person most knowledgeable regarding, and is primarily responsible for, the
management, condition, and disposition of the Property.  Notwithstanding
anything in this Agreement to the contrary, Acquirer specifically acknowledges
and agrees that if the transaction contemplated in this Agreement is not
consummated for any reason whatsoever, Contributor shall not be liable to
Acquirer for any loss, damage or expense of any kind or character resulting or
allegedly resulting from Contributor’s breach or alleged breach of any of the
representations and warranties hereinabove set forth.  In the event that
Acquirer discovers prior to Closing that any representations or warranties given
by Contributor in this Agreement are false, Acquirer’s sole remedy shall be
termination of this Agreement and refund of the Deposit then being held by the
Escrow Agent, notwithstanding that the Due Diligence Period may have then
expired, provided, however, that if such discovery is made after the expiration
of the Due Diligence Period and Contributor intentionally misrepresented such
matter, then Contributor shall be liable to Acquirer for Acquirer’s Transaction
Costs.

 

12

--------------------------------------------------------------------------------


 

6.2                               Acquirer’s Representations and Warranties.

 

Acquirer makes the following representations and warranties and agrees that
Contributor’s obligations under this Agreement are conditioned upon the truth
and accuracy of such representations and warranties, both as of the Effective
Date and as of the Closing Date:

 

(a)                                 Acquirer has the full right and capacity to
enter into this Agreement, consummate or cause to be consummated the sale and
purchase, execute all other instruments contemplated herein, and make or cause
to be made the transfers and assignments contemplated herein.  The person
signing this Agreement on behalf of Acquirer is authorized to do so.

 

(b)                                 There is no agreement to which Acquirer is a
party or to Acquirer’s knowledge binding on Acquirer which is in conflict with
this Agreement.

 

(c)                                  Except as expressly provided in Section 6.1
above, in Contributor’s general warranty of title to be contained in the deed to
Acquirer at Closing or as otherwise expressly provided in this Agreement
(collectively the “Express Warranties”), Contributor hereby specifically
disclaims any warranty, guaranty or representation, oral or written, express or
implied, past, present or future, of, as to or concerning (i) the nature,
quality, and condition of the Property, including, without limitation, the
water, soil, and geology thereof, (ii) the suitability of the Property for any
activities and uses which Acquirer may elect to conduct thereon, income to be
derived therefrom or expenses to be incurred with respect thereto, or the
habitability, merchantability or fitness thereof for a particular purpose; (iii)
the manner of construction and condition and state of repair or lack of repair
of any improvements thereon; (iv) the nature and extent of any easement,
right-of-way, lease, possession, lien, encumbrance, license, reservation, or
condition affecting the Property; (v) the compliance of the Property or the
operation of the Property with any laws, rules, ordinances or regulations of any
governmental body, and specifically, except for the Express Warranties,
Contributor does not make any representations regarding hazardous waste, as
defined by the laws of the State of Texas or the United States of America, and
any regulations adopted pursuant thereto or the compliance of the Property with
any such laws.  Except for the Express Warranties, Acquirer agrees to accept the
Property at Closing in its present As Is, Where Is, With All Faults condition.

 

(d)                                 ACQUIRER ACKNOWLEDGES AND AGREES THAT (i)
ACQUIRER IS EXPERIENCED IN THE OWNERSHIP, DEVELOPMENT AND/OR OPERATION OF
PROPERTIES SIMILAR TO THE PROPERTY, (ii) ACQUIRER IS REPRESENTED BY COUNSEL IN
THIS TRANSACTION, (iii) PRIOR TO THE CLOSING ACQUIRER WILL HAVE INSPECTED THE
PROPERTY TO ACQUIRER’S SATISFACTION, AND (iv) ACQUIRER AND/OR ITS CONSULTANTS
ARE QUALIFIED TO MAKE SUCH INSPECTION.  EXCEPT FOR THE EXPRESS WARRANTIES,
ACQUIRER: (1) ACKNOWLEDGES THAT IT IS FULLY RELYING ON ITS OWN INSPECTIONS OF
THE PROPERTY AND NOT UPON ANY STATEMENT (ORAL OR WRITTEN) WHICH MAY HAVE BEEN
MADE BY CONTRIBUTOR OR ANY OF CONTRIBUTOR’S REPRESENTATIVES; (2) ACKNOWLEDGES
THAT IT HAS THOROUGHLY INSPECTED THE PROPERTY TO THE EXTENT DEEMED NECESSARY IN
ORDER TO EVALUATE THE CONDITION THEREOF, AND IS RELYING SOLELY UPON SUCH
INSPECTION; (3) EXPRESSLY ASSUMES ALL RISKS RESULTING OR ARISING FROM THE
CONDITION OF THE PROPERTY; (4) EXPRESSLY WAIVES (TO

 

13

--------------------------------------------------------------------------------


 

THE EXTENT ALLOWED BY APPLICABLE LAW) ANY CLAIMS UNDER FEDERAL, STATE OR OTHER
LAW THAT ACQUIRER MIGHT OTHERWISE HAVE AGAINST CONTRIBUTOR RELATING TO THE
CONDITION OF THE PROPERTY; AND (5) ACKNOWLEDGES AND AGREES THAT THE DISCLAIMERS
AND OTHER AGREEMENTS SET FORTH HEREIN ARE INTEGRAL PARTS OF THIS AGREEMENT, AND
THAT CONTRIBUTOR WOULD NOT HAVE AGREED TO SELL THE PROPERTY TO ACQUIRER FOR THE
PURCHASE PRICE WITHOUT THE DISCLAIMERS AND OTHER AGREEMENTS.

 

(e)                                  Except for the Express Warranties, Acquirer
is not relying on any representation or promise made by Contributor at any time
and Acquirer hereby disclaims reliance on representations by Contributor or any
one acting on behalf of Contributor and surrenders any right to sue based on any
representations of the Contributor not contained in this Agreement.

 

6.3                               Survival of Representations, Warranties and
Covenants.  The representations and warranties contained in Sections 6.1 and 6.2
and the provisions of this Agreement that contemplate performance after the
Closing shall, to the extent not actually known by the warrantee to be
inaccurate as of the Closing, survive the Closing for a period of one (1) year
and shall not be deemed to be merged into or waived by the instruments of such
Closing.

 

7.                                      Delivery of Disclosure Materials; Due
Diligence Period.

 

7.1                               Delivery of Disclosure Materials.  Within ten
(10) business days of the Effective Date, Contributor shall deliver to Acquirer
the items listed on Schedule 7.1 hereto and incorporated by reference herein
that are in Contributor’s possession or control (the “Disclosure Materials”).

 

7.2                               Due Diligence Period.  For the purposes of
this Agreement “Due Diligence Period” shall mean the thirty (30) day period from
and after the Effective Date.  Contributor hereby grants to Acquirer, its
employees, agents and contractors, access to the Property for the purpose of
conducting surveys, architectural, engineering, geotechnical and environmental
inspections and tests (including sampling and non-destructive invasive testing
for the presence of hazardous materials, feasibility studies and any other
non-destructive inspections, studies or tests reasonably required by Acquirer in
connection with Acquirer’s due diligence).  During the pendency of this
Agreement, Acquirer and its agents and contractors shall have a continuing right
of access to the Property.  In the course of its investigation, Acquirer may
make inquiries to third parties including, without limitation, lenders,
contractors, property managers and municipal, local and other government
officials and representatives, and Contributor consents to and agrees to
reasonably cooperate with Acquirer in making such inquiries.  Without limitation
on the foregoing, during the Due Diligence Period Acquirer must satisfy itself
with respect to the following:

 

(a)                                 Within the Due Diligence Period, Acquirer
shall have reviewed and verified that the Leases are in every respect acceptable
to Acquirer, including, without limitation, that the Leases (other than the
lease with the State of Texas) are triple net leases and

 

14

--------------------------------------------------------------------------------


 

that the net income from the Property (following execution of the new EPOSG
Leases as specified in Section 18.2) is at least Two Million Two Hundred
Ninety-Eight Thousand Six Hundred Ten and 00/100 Dollars ($2,298,610.00).

 

(1)                                 Contributor shall have delivered to
Acquirer, within the Due Diligence Period, a duly executed original of a
certificate from each tenant under the Leases in the form attached hereto as
Exhibit E (“Estoppel Certificate”).

 

(2)                                 If required by Acquirer, Contributor shall
have delivered to Acquirer, within the Due Diligence Period, duly executed
originals from each tenant under the Leases a subordination non-disturbance and
attornment agreement (“SNDA”) in the form attached hereto as Exhibit F.

 

(b)                                 Within the Due Diligence Period, Acquirer
verifying that the Property (including the Contract Rights, Records and Plans,
Warranties and Licenses and Permits) is in every respect acceptable to Acquirer
based on an investigation and review by Acquirer, its agents and contractors of
the Property, all information that is required to be provided to Acquirer by
Contributor pursuant to this Agreement and all information that is available to
Acquirer relating to the Property and the transactions contemplated herein,
including, but not limited to, the Disclosure Materials (as defined below).  If
any Contract Rights are unacceptable to Acquirer, Acquirer may elect to exclude
any such items from the Property to be transferred hereunder by delivering
written notice thereof to Contributor no later than the five (5) business days
after the expiration of the Due Diligence Period, in which event Contributor
shall terminate any such items, as applicable, with respect to the Property as
of the Closing.  This contingency shall also include, without limitation,
Acquirer obtaining, at Acquirer’s expense, a physical inspection of the
Property, which is acceptable to Acquirer.

 

(c)                                  Within the Due Diligence Period, Acquirer
shall have obtained, at Acquirer’s expense, written environmental assessments
and/or evaluations of the Property (including “Phase I” assessments and, if
Acquirer deems necessary and with the prior consent of Contributor, “Phase II”
assessments, including laboratory testing of soil, water and other substances)
from qualified environmental consultants of Acquirer’s choice, confirming an
environmental condition acceptable to Acquirer.

 

(d)                                 Within the Due Diligence Period, Acquirer
shall have verified to Acquirer’s satisfaction that all applicable public and
private laws, rules, standards, covenants and requirements, including, without
limitation, all zoning, subdivision, building and use restrictions and all
easements and matters of record, allow the conveyance of the Property from
Contributor to Acquirer, and are consistent with Acquirer’s Intended Use, and
Acquirer shall have obtained or verified to Acquirer’s satisfaction that
Acquirer will be able to obtain, all public and private permits, certificates
and other approvals, consents and all variances, exemptions, waivers, zoning
changes and land divisions required for the conveyance of the Property from
Contributor to Acquirer, and Acquirer’s Intended Use. The term “Acquirer’s
Intended Use” shall mean and include, without limitation, medical and other
healthcare related uses.

 

(e)                                  Within the Due Diligence Period, Acquirer
shall have obtained a current ALTA survey of the Property (the “Survey”) at
Acquirer’s expense, that: (i) is

 

15

--------------------------------------------------------------------------------


 

satisfactory to Acquirer in all respects (in Acquirer’s sole discretion); (ii)
is prepared by a licensed, insured and qualified surveyor selected by Acquirer;
(iii) is certified to Acquirer, Acquirer’s lender(s) (if any) and the applicable
title company; (iv) includes all Table A requirements, except Item 5 of Table A;
(v) shows and discloses no encroachments onto the Property or over the
boundaries of the Property, and no easements or other matters that would affect
Acquirer’s Intended Use of the Property; and (vi) is sufficient to remove the
standard title exceptions relating to surveys without adding any new
exceptions.  In addition, the Survey shall locate all public utilities, water
courses, drains, sewers and roads (including vacated streets and alleys)
crossing or adjacent to the Property, and contain an acceptable certification by
the surveyor.

 

7.3                               Termination Right.  Notwithstanding anything
to the contrary set forth herein, if any of the matters specified in Sections
7.2(a)-(e) above are not satisfactory to Acquirer, or Acquirer determines, in
its sole judgment and discretion, that the Property is otherwise not acceptable,
Acquirer may terminate this Agreement by giving, or causing its counsel to give,
written notice of termination on or before the end of the Due Diligence Period. 
Except as otherwise provided herein to the contrary, if any such termination
notice is not timely given, Acquirer’s right to terminate this Agreement
pursuant to this Section 7.3 shall irrevocably lapse.

7.4                               Return of Deposit.  If Acquirer timely
notifies Contributor and the Escrow Agent of its decision to terminate this
Agreement pursuant to the terms hereof, the Deposit together with all interest
thereon shall be refunded to Acquirer promptly following such notification, and
all further rights and obligations of the parties under this Agreement shall
terminate except for the obligations of Acquirer in Sections 7.5 and 7.6 hereof,
and any other obligations hereunder which by the express terms of this Agreement
survive termination (“Surviving Obligations”).

 

7.5                               Indemnity.  If any inspection or test
conducted by or for Acquirer disturbs the Property, Acquirer will restore the
Property to substantially the same condition as existed prior to any such
inspection or test.  Acquirer shall keep the Property free and clear of any
liens and will indemnify, defend, and hold Contributor harmless from all losses,
costs and damages including reasonable attorneys’ fees resulting from
inspections and/or activities on the Property of Acquirer and its employees,
agents, contractors and representatives.  This indemnity obligation of Acquirer
shall survive the termination of this Agreement for any reason.

 

7.6                               Return of Disclosure Materials, etc.  If this
Agreement is terminated for any reason, Acquirer shall promptly (and in any
event within ten (10) days thereafter) deliver to Contributor, at no cost and
expense to Acquirer, all Disclosure Materials and other documents delivered to
Acquirer (its agents, representatives or designees) by Contributor or
Contributor’s agents, representatives or employees pursuant to this Agreement,
together with originals of all engineering reports, environmental studies, sales
reports, appraisals and other studies and reports obtained by Acquirer with
respect to the Property.  Notwithstanding anything to the contrary in this
Agreement, Acquirer may retain one (1) copy of all disclosure materials, reports
and studies to comply with laws, rules, regulations, or orders applicable to
Acquirer, the Operating Partnership, or DOC, provided, however, that Acquirer
shall keep such retained information confidential, and shall use the same only
for the purpose of such compliance.  Acquirer shall

 

16

--------------------------------------------------------------------------------


 

confirm in writing that it has returned all documents as required herein. 
Acquirer shall not be liable to Contributor for the accuracy or inaccuracy of
any such studies or reports obtained by Acquirer or for any effect that any
information contained in such studies or reports has or could have on the value
of the Property.  The obligations of Acquirer under this Section 7.6 shall
survive the termination of this Agreement for any reason.

 

8.                                      Operations Prior to Closing; Conditions
to Closing.

 

8.1                               Operations Prior to Closing.  Prior to
Closing:

 

(a)                                 Contributor shall operate, manage and
maintain the Property in the ordinary course of business and in accordance with
its past practice, subject to this Agreement.  Without expense to Acquirer,
Contributor shall make all repairs and replacements (structural and
non-structural, ordinary and extraordinary) so that the Property is maintained
in its present condition, reasonable wear and tear excepted.

 

(b)                                 Upon reasonable notice, Acquirer, its
accountants, architects, attorneys, engineers, contractors and other
representatives shall be afforded access to:  (i) the Property to inspect,
measure, appraise, test and make surveys of the Property, including, but not
limited to, all activities necessary to satisfy the contingencies set forth in
this Section 8 and elsewhere in this Agreement; and (ii) all books, records and
files relating to the Property.  Acquirer shall have the right, at Acquirer’s
expense, to make copies of all such books and records, including, without
limitation, all books and records relating to increases in real estate taxes,
building and operations maintenance costs; provided, however, that Acquirer
shall return all copies of such books and records if Closing does not occur
under this Agreement as specified in Section 7.6 hereof.  Acquirer shall not
interfere unreasonably with the operation of the Property and shall restore any
area on the Property disturbed in the course of Acquirer’s testing to the
conditions existing prior to any tests conducted by Acquirer.

 

(c)                                  Contributor shall comply with all of the
obligations of landlord under the Leases and all other agreements and
contractual arrangements affecting the Property by which Contributor is bound.

 

(d)                                 Contributor shall promptly notify Acquirer
of Contributor’s receipt of any notice from any person alleging that Contributor
is in default of its obligations under any of the Leases or any permit or
agreement affecting the Property, or any portion or portions thereof.

 

(e)                                  No contract for or on behalf of or
affecting the Property shall be negotiated or entered into by Contributor which
cannot be terminated by Contributor prior to Closing without charge, cost,
penalty or premium.

 

(f)                                   Except with the prior written consent of
Acquirer, and as specified in Section 18.2 below, Contributor shall not enter
into any new leases for any portion of the Property.  Any new lease shall be on
a form of lease supplied to Contributor by Acquirer.  In the event Acquirer
approves any new leases, Contributor shall deliver to Acquirer an Estoppel
Certificate from the tenant(s) and guarantor(s) thereunder as required hereunder
for the Leases and otherwise shall comply, as to such new leases and new
guarantees, with the terms of this

 

17

--------------------------------------------------------------------------------


 

Agreement relating to the Leases and the Guarantees.  Further, except with the
prior written consent of Acquirer, and as specified in Section 18.2 below,
Contributor shall not amend, extend, terminate, accept surrender of, or permit
any assignments or subleases of, any of the Leases nor accept any rental more
than one (1) month in advance or accelerate the rent due to any tenant default
under any of the Leases.

 

(g)                                  From the Effective Date until Closing,
Contributor shall take all action on its part to maintain the Contract Rights,
Records and Plans, Warranties, and Licenses and Permits in full force and effect
as applicable and shall not terminate, modify or waive any provision thereof.
Contributor shall not enter into any new contracts or agreements relating to the
Property without Acquirer’s prior written consent.

 

(h)                                 Any material defect in the structural
condition or building systems of which Contributor gains knowledge after the
Effective Date shall be disclosed to Acquirer promptly.

 

8.2                               Conditions to the Parties’ Obligations to
Close.  The obligation of Contributor, on the one hand, and Acquirer, on the
other hand, to consummate the transactions contemplated hereunder shall be
contingent upon the following:

 

(a)                                 The other party’s representations and
warranties contained herein shall be true and correct in all material respects
as of the Effective Date and the Closing Date.

 

(b)                                 The other party shall have delivered, or
caused to be delivered, and shall have performed, each of the items and
obligations required to be delivered or performed by it hereunder.

 

(c)                                  The parties shall have amended the Leases
and/or executed new leases, in each case in form mutually acceptable to
Contributor and Acquirer, to effect the terms specified in Sections 7.2(a) and
18.2 hereof.

 

8.3                               Conditions to Contributor’s Obligations.  The
obligation of Contributor hereunder to consummate the transactions contemplated
hereunder shall also be contingent upon Acquirer simultaneously closing the
acquisitions of the Lee Trevino Property and the Kenworthy Property under the
Related Contribution Agreements.

 

8.4                               Failure of Condition.  So long as a party is
not in default hereunder, if any condition to such party’s obligation to proceed
with the Closing hereunder has not been satisfied as of the Closing Date, such
party may, in its sole discretion, terminate this Agreement by delivering
written notice to the other party.  Upon such termination, the Deposit shall be
promptly refunded to Acquirer together with all accrued interest, and thereafter
neither party shall have any further rights or obligations hereunder except for
the Surviving Obligations.

 

9.                                      Prorations and Charges.

 

9.1                               Taxes.  All general real estate and personal
property taxes shall be prorated through the day before the Closing based on the
taxes for the year of Closing, if known,

 

18

--------------------------------------------------------------------------------


 

otherwise on the prior year’s taxes.  Contributor shall be responsible for all
real estate taxes through the day prior to the Closing.  In the event taxes are
prorated on the prior year’s taxes, the parties agree to reprorate taxes when
the taxes for the current year are known, and the parties agree to make such
payment between themselves to effectuate such reproration.  Assessments of any
kind (general, special or otherwise) levied or to be levied, if any, for work on
site actually commenced or announced (by either a private individual or entity
or a governmental entity) prior to Closing shall be paid by Contributor at or
prior to Closing.  All other assessments shall be paid by Acquirer if this
transaction is consummated.

 

9.2                               Utilities.  The following items shall be
prorated through the day before Closing: all collected rents and other payments
under the Leases; all utility charges (as applicable), including, but not
limited to, sewer, water, electricity, gas, telephone and other private and
municipal charges (collectively “Utility Charges”).  Any rent and or other
payments under the Leases delinquent as of Closing shall not be prorated.  If
Acquirer collects delinquencies after Closing pertaining to Contributor’s period
of ownership, Acquirer shall remit such amounts to Contributor.  Contributor
shall be responsible for obtaining all necessary billing information for the
Utility Charges in order to accurately reflect the same on the Closing
Statement.  Income derived from the Property that is earned as of the day of
Closing shall accrue to the benefit of Acquirer.

 

9.3                               Taxes, Insurance, CAM Charges and Security
Deposits Collected from Tenants.  At Closing, Contributor shall pay to Acquirer
any and all funds paid to Contributor by tenants in the Property on account of
security deposits and additional rent items not yet due and payable by
Contributor, such as tax, insurance and CAM charge escrows.  Contributor shall
make such payment in the form of a credit against the Consideration in favor of
Acquirer.  The parties agree to enter into a reconciliation agreement at Closing
obligating the parties to reconcile the taxes, insurance, and CAM charges
collected from Tenants as additional rent pursuant to Section 9.6, below.

 

9.4                               Closing Costs.  Contributor shall pay all
transfer taxes associated with the conveyance of the Property and all recording
fees customarily paid sellers in the locality where the Property is located. 
Acquirer shall be responsible for the payment of all title fees and premiums
associated with the Title Policy (including the mortgagee policy, if any).  All
other closing expenses shall be allocated between the parties in the customary
manner for sales of real property in the locality where the Real Property is
located. Each party is responsible for paying its own respective attorneys’ fees
incurred in negotiating, preparing and closing the transaction contemplated by
this Agreement.

 

9.5                               Other Operating Costs.  Any and all other
normal, on-going operating expenses attributable to the Property, except to the
extent any of the same relate to the Contract Rights excluded from the Property
pursuant to Section 7.2(b) of this Agreement, shall be prorated between the
parties through the day before Closing.

 

9.6                               Reconciliation.  Within ninety (90) days after
the Closing, or as soon thereafter as practicable, Acquirer and Contributor
shall reconcile all of the foregoing payments and prorations based on actual
bills or invoices received after the Closing, but only if the prorations or
payments were based on an estimate and not actual current bills or invoices.  In
the

 

19

--------------------------------------------------------------------------------


 

event that any item of income, charge, or expense cannot be reconciled
accurately within such 90-day period, the Acquirer and Contributor hereby agree
to delay such reconciliation until a date when it can be accurately completed. 
Any party owing to the other party any amount ascertained by the required
reconciliations shall promptly, but in no event later than fifteen (15) business
days after the date of the applicable reconciliation, pay the other party such
amount.  The obligations set forth in this Section 9.6 shall survive Closing.

 

9.7                               Time of Proration.  As applicable, all of the
foregoing items set forth in this Section 9, unless otherwise expressly stated,
shall be prorated between the parties as of midnight of the day before Closing.

 

10.                               Condemnation; Rezoning, Historic Designation.

 

10.1                        Condemnation.  Contributor represents and warrants
that Contributor has not heretofore received any notice of any eminent domain or
condemnation proceeding in connection with the Property.  If prior to Closing
any such eminent domain or condemnation proceeding is commenced or any change is
made, or proposed to be made to: (i) any portion or all of the Property; (ii)
the current means of ingress and egress to the Property; or (iii) to the roads
or driveways adjoining the Property, Contributor agrees immediately to notify
Acquirer in writing thereof.  Acquirer then shall have the right, at Acquirer’s
option, to terminate this Agreement by giving written notice to Contributor
prior to Closing.  If Acquirer elects to terminate this Agreement pursuant to
the terms set forth in this Section 10, the Deposit shall be promptly returned
to Acquirer together with all accrued interest, and thereafter neither party
shall have any further rights or obligations hereunder, except for the Surviving
Obligations.  If Acquirer does not so terminate this Agreement, Acquirer shall
proceed to Closing hereunder as if no such proceeding had commenced and will pay
Contributor the full Consideration in accordance with this Agreement, and
Contributor shall assign to Acquirer all of its right, title and interest in and
to any compensation for such condemnation.  Contributor shall not negotiate or
settle any claims for compensation prior to Closing, and Acquirer shall have the
sole right (in the name of Acquirer or Contributor or both) to negotiate for, to
agree to, and to contest all offers and awards.

 

10.2                        Historic Designation/Rezoning.  If, prior to
closing, there is a designation of the Real Property (and/or any improvement
located thereon) or any portion thereof as a historic structure or other
historic designation, or any such historic designation is threatened, commenced
or finalized, or there is a threatened, commenced or finalized rezoning of the
Real Property, Contributor shall promptly notify Acquirer, and Acquirer may
elect to terminate this Agreement prior to Closing, in which event the Deposit
and all accrued interest thereon shall be returned forthwith to Acquirer,
Acquirer and Contributor shall be released from any further liability hereunder
and this Agreement shall terminate, except for the Surviving Obligations. If
Acquirer does not elect to terminate this Agreement, this Agreement shall remain
in full force and effect and at Closing Contributor shall assign to Acquirer all
Contributor’s right, title and interest in and to any dollars paid by the
governmental authority (if any) in connection with the rezoning of the Real
Property or historic designation.

 

11.                               Default by Acquirer.  If Acquirer, without the
right to do so and in default of its obligations hereunder, fails to complete
Closing as to the Property, the Deposit and all accrued

 

20

--------------------------------------------------------------------------------


 

interest shall be paid to Contributor.  Such payment of the Deposit and all
accrued interest to Contributor shall be deemed to be liquidated damages for
Acquirer’s default and the receipt of same shall be Contributor’s exclusive and
sole remedy; and Contributor hereby waives any right to recover the balance of
the Consideration, or any part thereof, and the right to pursue any other remedy
permitted at law or in equity against Acquirer.  The parties agree that it would
be impracticable and extremely difficult to ascertain the actual damages
suffered by Contributor as a result of Acquirer’s failure to complete the
acquisition of the Property pursuant to this Agreement, and that under the
circumstances existing as of the Effective Date, the liquidated damages provided
for in this Section represent a reasonable estimate of the damages which
Contributor will incur as a result of such failure.  The parties acknowledge
that the payment of such liquidated damages is not intended as a forfeiture or
penalty under any legal or equitable theory, but is intended to constitute
liquidated damages to Contributor.

 

12.                               Default by Contributor.  If Contributor,
defaults in the performance of any obligation contained in this Agreement or,
without the right to do so and in default of its obligations hereunder, fails to
complete Closing, the Deposit and all accrued interest shall be returned to
Acquirer and Contributor shall reimburse Acquirer for all of Acquirer’s
Transaction Costs.  In addition, Acquirer may pursue an action for specific
performance and/or damages; provided, however, that in any suit for damages
Acquirer’s damages shall be capped at $100,000, which amount the parties agree
shall constitute liquidated damages and the maximum recoverable amount in the
case of a suit for damages.  The parties agree that it would be impracticable
and extremely difficult to ascertain the actual damages suffered by Acquirer as
a result of Contributor’s failure to complete the contribution of the Property
pursuant to this Agreement, and that under the circumstances existing as of the
Effective Date, the liquidated damages provided for in this Section represent a
reasonable estimate of the damages which Acquirer will incur as a result of such
failure.  Acquirer waives any right to sue for damages.  Contributor waives the
right to assert the defense of lack of mutuality in any action for specific
performance instituted by Acquirer.  Contributor shall have no right to cure any
default.

 

13.                               Risk of Loss.  Contributor shall bear the risk
of all loss or damage to the Property from all causes until Closing. 
Contributor represents that it has, and will maintain pending Closing, a policy
of fire and extended coverage insurance in at least the full amount of the
replacement cost of all buildings and improvements located on the Property.  If
at any time prior to Closing any portion of the Property is destroyed or damaged
as a result of fire or any other casualty whatsoever, Contributor shall promptly
give written notice thereof to Acquirer and Acquirer shall have the right:  (i)
to terminate this Agreement by written notice to Contributor, whereupon Escrow
Agent shall return the Deposit together with all accrued interest to Acquirer,
and thereafter neither party shall have any further rights or obligations
hereunder except for the Surviving Obligations; or (ii) to proceed with this
Agreement and to notify Contributor that, at Acquirer’s sole option, Contributor
either shall:  (A) use any available insurance proceeds to restore the Property
prior to Closing to its condition as of the Effective Date, and if there are any
excess insurance proceeds after completion of such restoration, Contributor
shall promptly deposit same in escrow with Escrow Agent and such funds, together
with any interest thereon, shall be disbursed to Acquirer at Closing; or (B) in
lieu of restoration, prior to Closing, clear the site of debris and deposit all
remaining insurance proceeds in escrow with Escrow Agent and such funds,
together with interest thereon, shall be disbursed to Acquirer at Closing.  All
unpaid claims and rights in connection with any such losses shall be assigned to
Acquirer at Closing

 

21

--------------------------------------------------------------------------------


 

without in any manner affecting the Consideration.  In the event Acquirer elects
to proceed under clause (ii)(A) or (ii)(B) above, Contributor shall either
expend the deductible amount provided for in such insurance coverage in making
such restoration or clearing the Property, as the case may be, or give Acquirer
a credit therefore against the Consideration.

 

14.                               Brokerage.  Acquirer represents to Contributor
that Acquirer has engaged the brokerage services of Newmark Grubb Knight Frank
(“Acquirer’s Broker”) and that Acquirer shall be solely responsible for all
fees, costs, commissions and any and all other amounts due and payable to
Acquirer’s Broker, which shall be paid to Acquirer’s Broker on or before
Closing.  Contributor represents to Acquirer that Contributor has engaged the
brokerage services of Martin Morgades of RBG Realty (“Contributor’s Broker”) and
that Contributor shall be solely responsible for all fees, costs, commissions
and any and all other amounts due and payable to Contributor’s Broker, which
shall be paid to Contributor’s Broker on or before Closing.  Each party
represents and warrants to the other that, except for their respective Brokers
as specified above, neither has dealt with any broker, agent, finder or other
intermediary in connection with this transaction. Acquirer agrees to indemnify,
defend and hold Contributor harmless from and against the claims of any and all
brokers, including the Acquirer’s Broker, or intermediaries claiming a
commission through Acquirer in connection with this sale.  Contributor agrees to
indemnify, defend and hold Acquirer harmless from and against the claims of any
and all brokers, including the Contributor’s Broker, or intermediaries claiming
a commission through Contributor in connection with this sale.

 

15.                               Notice.  All notices, requests and other
communications under this Agreement shall be in writing and shall be delivered:
(i) in person; or (ii) by registered or certified mail, return receipt
requested; or (iii) by recognized overnight delivery service providing positive
tracking of items (for example, Federal Express); or (iv) by electronic
transmission (so long as one of methods (i), (ii) or (iii) are simultaneously
utilized) addressed as follows or at such other address of which Contributor or
Acquirer shall have given notice as herein provided:

 

If intended for Contributor:

 

Curie Building, LLC

1700 Murchison St., Suite C

El Paso, Texas 79902

Attn:  Mitch McBeth

Email:  mmcbeth@eposg.com

 

with a copy to:

 

ScottHulse PC

1100 Chase Tower

201 E. Main Drive

El Paso, Texas 79901

Attn:  W. David Bernard

Email:  dber@scotthulse.com

 

If intended for Acquirer:

 

22

--------------------------------------------------------------------------------


 

DOC-1755 Curie Drive MOB, LLC

c/o Physicians Realty L.P.

735 North Water Street, Suite 1000

Milwaukee, WI  53202

Attention:  John W. Sweet, Chief Investment Officer

Email:  jws@docreit.com

 

with a copy to:

 

Davis & Kuelthau, s.c.

111 East Kilbourn Avenue, Suite 1400

Milwaukee, Wisconsin  53202

Attention:  Bradley D. Page, Esq.

Email:  bpage@dkattorneys.com

 

All such notices, requests and other communications shall be deemed to have been
sufficiently given for all purposes hereof only upon receipt by the party to
whom such notice is sent. Notices by the parties may be given on their behalf by
their respective attorneys.

 

16.                               Indemnification.

 

16.1                        By Contributor.  Contributor agrees to indemnify and
hold harmless Acquirer and its officers, agents, employees, and tenants from and
against, and to reimburse Acquirer with respect to any and all claims, demands,
causes of action, losses, damages, liabilities, costs and expenses (including
attorneys’ fees and court costs) asserted against or incurred by Acquirer by
reason of or arising out of: (a) if the transaction  hereunder closes, a breach
of any representation or warranty of Contributor set forth in this Agreement;
(b) the failure of Contributor to perform any obligation required by this
Agreement to be performed by it; and (c) the ownership, maintenance, operation,
management and use of the Property prior to Closing.

 

16.2                        By Acquirer.  Acquirer agrees to indemnify and hold
harmless Contributor and its officers, agents, employees, and tenants from and
against, and to reimburse Contributor with respect to any and all claims,
demands, causes of action, losses, damages, liabilities, costs and expenses
(including attorneys’ fees and court costs) asserted against or incurred by
Contributor by reason of or arising out of: (a) if the transaction hereunder
closes, a breach of any representation or warranty of Acquirer set forth in this
Agreement; (b) the failure of Acquirer to perform any obligation required by
this Agreement to be performed by it; (c) the ownership, maintenance, operation,
management and use of the Property after Closing; and (d) as specified in
Section 7.5 hereof.

 

17.                               Tax Treatment of Transaction.

 

17.1                        Agreed Tax Treatment.  Contributor and Acquirer
hereby acknowledge and agree that the transaction will, for United States
federal income tax purposes, be treated as (i) a “disguised sale” of an
undivided portion of the Property by Contributor to Acquirer pursuant to Section
707(a)(2)(B) of the Code to the extent of the cash consideration received by
Contributor and the portion of the liabilities assumed by Acquirer that is
treated as a transfer of consideration

 

23

--------------------------------------------------------------------------------


 

under the rules of Section 1.707-5 of the United States federal income tax
regulations and (ii) a non-taxable contribution of the remaining undivided
portion of the Property to Acquirer in exchange for OPUs pursuant to Section 721
of the Code.  Contributor and Acquirer hereby agree to file their respective tax
returns in a manner consistent with the provisions of this Section 17.1.

 

17.2                        Contributor’s Tax Status.  Contributor has timely
filed all tax returns in accordance with applicable laws (taking into account
any valid extensions of time for filing), and each such tax return is accurate
and complete in all material respects.  Contributor has timely paid all taxes
due with respect to the taxable periods covered by such tax returns and all
other taxes arising in connection with or relating to the Property (whether or
not shown on any tax return).  Contributor has not requested any extension of
time within which to file any tax return which has not since been filed. 
Contributor does not and will not have additional liability for taxes with
respect to any tax return which was required by applicable laws to be filed on
or before the Closing Date.   There are no liens on any of the assets of
Contributor that arose in connection with any failure or alleged failure
(whether or not in writing) to pay any tax.  All taxes arising in connection
with or relating to the Property that Contributor is required by law to withhold
or collect (including sales and use taxes and amounts required to be withheld or
collected in connection with any amount paid or owing to any employee,
independent contractor, creditor or other person) have been duly withheld or
collected and, to the extent required by applicable law, have been paid over to
the proper taxing authority.  No tax audits or other tax proceedings are pending
or being conducted, nor has Contributor received any notice from any
governmental authority that any such audit or other tax proceeding is pending,
threatened or contemplated.  There is no claim or assessment pending, or
threatened against Contributor for any alleged deficiency in taxes.  Contributor
does not have any tax liabilities (whether due or to become due) with respect to
the Property, the operations of Contributor, or the assets of Contributor, that
will be required under local laws or otherwise to be assumed by Acquirer. 
Contributor has not waived any statute of limitations with respect to taxes or
agreed to an extension of time with respect to any tax assessment or
deficiency.  Contributor is not a party to, or bound by, any tax allocation or
sharing agreement, tax indemnity obligation or similar contract or practice. 
Contributor has not made any election to be excluded from the provisions of
subchapter K of the Code or to be taxable as a corporation.  Contributor has not
entered into any “reportable transaction” arising in connection with or relating
to the Property within the meaning of Section 6011 of the Code.

 

18.                               Related Contribution Agreements; New EPOSG
Leases; Right of First Refusal.

 

18.1                        Related Contribution Agreements.  Acquirer and
Contributor acknowledge that Acquirer and certain Affiliates of Contributor have
entered into Contribution Agreements of even date herewith (“Related
Contribution Agreements”) for the contribution of certain assets of EPOSG-East
Building, LLC and Kenworthy Building LLC (each a “Related Contributor” and
collectively the “Related Contributors”), for the contribution by the Related
Contributors of certain properties located at 3100 Lee Trevino, El Paso, Texas
(“Lee Trevino Property”) and 9999 Kenworthy, El Paso, Texas (“Kenworthy
Property”).  Notwithstanding anything in this Agreement to the contrary, in the
event of a termination of this Agreement for any reason, either Acquirer or
Contributor, in their absolute and sole discretion, may terminate the Related
Contribution Agreements by serving written notice of termination upon the other
within ten (10) days of the termination of this Agreement.  Upon such
termination, the Deposit shall be promptly

 

24

--------------------------------------------------------------------------------


 

returned to Acquirer together with all accrued interest, and thereafter neither
party shall have any further rights or obligations hereunder except for the
Surviving Obligations.

 

18.2                        New EPOSG Leases.  As a condition to Closing
hereunder, Contributor and El Paso Orthopaedic Surgery Group, P.A. (“EPOSG”)
shall have terminated any existing Lease with EPOSG reflected on Schedule 1.1(d)
and executed new leases with respect to the Property as set forth in Schedule
18.2 hereto, which leases shall be assigned to Acquirer at Closing.

 

18.3                        Right of First Refusal.  In the event that this
transaction closes, Contributor will cause its Affiliate, EPOSG to grant to
Acquirer a right of first refusal to purchase or fund the development and
ownership of any outpatient or medical office facility that EPOSG currently owns
or seeks to develop in the future in the El Paso, Texas market, subject to terms
and conditions mutually acceptable to the parties.

 

19.                               Cooperation with S-X 3-14 Audit.  Contributor
acknowledges that Acquirer and any assignee of this Agreement pursuant to
Section 20.3 below will be affiliated with DOC, a publicly registered company
(“Registered Company”).  Contributor acknowledges that it has been advised that
such Registered Company (and such acquirer) are required to make certain filings
with the Securities and Exchange Commission (the “SEC Filings”) that relate to
the most recent pre-acquisition fiscal year (the “Audited Year”) and the current
fiscal year through the date of acquisition (the “Stub Period”) for the
Property.  To assist Acquirer and Registered Company in preparing the SEC
Filings, Contributor covenants and agrees no later than thirty (30) days after
the Closing Date, Contributor shall provide Acquirer and the Registered Company
with the following information (to the extent such items are not duplicative of
items contained in the Disclosure Materials): (i) access to bank statements for
the Audited Year and Stub Period; (ii) rent roll as of the end of the Audited
Year and Stub Period; (iii) operating statements for the Audited Year and Stub
Period; (iv) access to the general ledger for the Audited Year and Stub Period;
(v) cash receipts schedule for each month in the Audited Year and Stub Period;
(vi) access to invoices for expenses and capital improvements in the Audited
Year and Stub Period; (vii) accounts payable ledger and accrued expense
reconciliations; (viii) check register for the 3-months following the Audited
Year and Stub Period; (ix) all leases and 5-year lease schedules; (x) copies of
all insurance documentation for the Audited Year and Stub Period and (xi) copies
of accounts receivable aging as of the end of the Audited Year and Stub Period
along with an explanation for all accounts over 30 days past due as of the end
of the Audited Year and Stub Period.  In addition, no later than thirty (30)
days after the Closing Date, Contributor shall provide to Acquirer: (1) signed
representation letter substantially in the form attached hereto as Exhibit I;
(2) a signed audit request letter substantially in the form attached hereto as
Exhibit J; and (3) a signed audit response letter from Contributor’s attorney
substantially in the form attached hereto as Exhibit K.

 

20.                               Miscellaneous.

 

20.1                        Execution of Agreement; Effective Date.  This
Agreement shall be void and of no force or effect if not executed by Contributor
and delivered to Acquirer or Acquirer’s attorney within seven (7) business days
after execution by Acquirer and delivery to Contributor.

 

25

--------------------------------------------------------------------------------


 

The “Effective Date” of this Agreement shall be the date that it is last
executed by both Acquirer and Contributor.

 

20.2                        Captions.  The “captions” or “headings” in this
Agreement are inserted for convenience of reference only and in no way define,
describe or limit the scope or intent of this Agreement or any of the provisions
hereof.

 

20.3                        Assignment.  Acquirer shall have the right to assign
this Agreement, and upon notice from Acquirer, Contributor agrees to convey the
Property directly to Acquirer’s assignee provided that Acquirer and/or assignee
have fulfilled Acquirer’s obligations under this Agreement.  Contributor shall
not assign this Agreement without the prior written consent of Acquirer.  Any
assignment of this Agreement by Contributor without Acquirer’s prior written
consent shall be null and void, and of no force or effect.

 

20.4                        Binding Effect.  This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
heirs, executors, administrators, legal representatives, successors and
permitted assigns.

 

20.5                        Entire Agreement.  This Agreement, including the
exhibits attached hereto, contains the entire agreement as to the Property
between Contributor and Acquirer; and there are no other terms, obligations,
covenants, representations, statements or conditions, oral or otherwise, of any
kind whatsoever concerning this sale and purchase.  This Agreement shall not be
altered, amended, changed or modified except in writing executed by the parties
hereto.

 

20.6                        Choice of Law.  This Agreement shall be construed in
accordance with the internal laws of the State of Texas, without giving effect
to its conflicts of laws provisions.

 

20.7                        Construction.  All parties to this Agreement having
participated fully and equally in the negotiation and preparation hereof, this
Agreement shall not be more strictly construed, or any ambiguities within this
Agreement resolved, against either party hereto.  It is the intent of Acquirer
and Contributor that this Agreement be binding on both parties and not illusory.
Thus, wherever this Agreement grants Acquirer or Contributor discretion, which
might otherwise make this Agreement illusory, the party exercising its
discretion must act reasonably according to commercial standards.

 

20.8                        Time of the Essence.  Time is of the essence of this
Agreement and Acquirer and Contributor hereby agree that the times provided for
in this contract are reasonable times for each party to complete its respective
obligations. If any of the times provided for in this Agreement fall on a
Saturday, Sunday or legal holiday, said times shall automatically extend to the
next full business day.

 

20.9                        Counterparts.  This Agreement may be executed or
amended in counterparts, all of which taken together shall constitute one and
the same instrument.

 

20.10                 Invalidity.  If any of the terms or conditions contained
herein shall be declared to be invalid or unenforceable by a court of competent
jurisdiction, then the remaining provisions and conditions of this Agreement, or
the application of such to persons or circumstances other than those to which it
is declared invalid or unenforceable, shall not be

 

26

--------------------------------------------------------------------------------


 

affected thereby and shall remain in full force and effect and shall be valid
and enforceable to the full extent permitted by law.

 

20.11                 Post-Closing Matters.  After the Closing, at the request
of Acquirer and at Acquirer’s expense, Contributor shall make available to
Acquirer the historical financial information in Contributor’s possession
regarding the operation of the Property to the extent required by Acquirer in
order to prepare stand-alone audited financial statements for such operations in
accordance with generally accepted accounting principles, and to cooperate (at
Acquirer’s expense) with Acquirer and any auditor engaged by Acquirer for such
purpose.

 

20.12                 Public Announcements.  No party may make public disclosure
with respect to this transaction before the Closing except:

 

(a)                                 As may be required by law, including without
limitation disclosure required under securities laws, or by the Securities and
Exchange Commission, or by the rules of any stock exchange;

 

(b)                                 To such title insurance companies, lenders,
attorneys, accountants, partners, directors, officers, employees and
representatives of any party or of such party’s advisors who need to know such
information for the purpose of evaluating and consummating the transaction,
including the financing of the transaction; and

 

(c)                                  To present or prospective sources of
financing.

 

20.13                 Form of Exhibits and Closing Documents.  In the event that
any of the exhibits referenced in this Agreement are not attached as of the
Effective Date, then the parties agree to negotiate in good faith during the Due
Diligence Period to finalize such exhibits in form and substance mutually
satisfactory to the parties.  Furthermore, during the Due Diligence Period the
parties will negotiate in good faith to reach agreement on the final form of all
documents to be executed at the Closing, including, without limitation, the
Ancillary Documents (collectively the “Closing Documents”).  If the final form
of the exhibits and Closing Documents have not been agreed upon and finalized by
the parties on or before the expiration of the Due Diligence Period, then either
Contributor or Acquirer may terminate this Agreement upon written notice to the
other given within ten (10) days of the expiration of the Due Diligence Period,
in which event the Deposit shall be promptly returned to Acquirer together with
all accrued interest, and thereafter, neither party shall have any further
rights or obligations hereunder except for the Surviving Obligations.

 

20.14                 Definitions and Index of Capitalized Terms.  Defined terms
used in this Agreement and not otherwise defined shall have the meanings
specified or referenced below.

 

“Acquirer” shall have the meaning set forth in the first paragraph herein.

 

“Acquirer’s Broker” shall have the meaning set forth in Section 14 herein.

 

“Acquirer’s Intended Use” shall have the meaning set forth in Section 7.2(d)
herein.

 

“Affiliates” means, when used with reference to a specified person, (i) any
person that

 

27

--------------------------------------------------------------------------------


 

directly or indirectly controls or is controlled by or is under common control
with the specified person, or (ii) any person that is an employee of, an officer
of, a general partner in or a trustee of, or serves in a similar capacity with
respect to, the specified person or any person described in clause (i).  In the
case of a person who is an individual, Affiliate shall include (x) any member of
the immediate family of such person, including the spouse, siblings and lineal
descendants and their spouses, of such immediate family member, (y) any trust
whose principal beneficiary is such person or one or more members of such
immediate family, and (z) any person or entity controlled by such individual’s
immediate family or any such trust.  For purposes of this definition, “control”
when used with respect to any specified person or entity means the power to
direct the management and policies of such person or entity, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise.

 

“Aggregate OPU Value” shall have the meaning set forth in Section 3.2 herein.

 

“Agreement” shall have the meaning set forth in the first paragraph herein.

 

“Ancillary Documents” shall have the meaning set forth in Section 5.2(h) herein.

 

“Assignment and Assumption of Leases” shall have the meaning set forth in
Section 5.2(c) herein.

 

“Assignment of Intangibles” shall have the meaning set forth in Section 5.2(e)
herein.

 

“Audited Year” shall have the meaning set forth in Section 19 herein.

 

“Closing” shall have the meaning set forth in Section 5.1 herein.

 

“Closing Date” shall have the meaning set forth in Section 5.1 herein.

 

“Closing Documents” shall have the meaning set forth in Section 20.13 herein.

 

“Closing Statement” shall have the meaning set forth in Section 3.2 herein.

 

“Code” shall have the meaning set forth in Section 5.2(d) herein.

 

“Consideration” shall have the meaning set forth in Section 2.1 herein.

 

“Contract Rights” shall have the meaning set forth in Section 1.1(e) herein.

 

“Contributor” shall have the meaning set forth in the first paragraph herein.

 

“Contributor’s Broker” shall have the meaning set forth in Section 14 herein.

 

“Deed” shall have the meaning set forth in Section 5.2(a) herein.

 

“Deposit” shall have the meaning set forth in Section 2.2 herein.

 

28

--------------------------------------------------------------------------------


 

“Disclosure Materials” shall have the meaning set forth in Section 7.1 herein.

 

“DOC” shall have the meaning set forth in Section 3.1 herein.

 

“DOC Trading Price” shall have the meaning set forth in Section 3.3 herein.

 

“Due Diligence Period” shall have the meaning set forth in Section 7.2 herein.

 

“Effective Date” shall have the meaning set forth in Section 20.1 herein.

 

“Environmental Law(s)” shall mean all federal, state and local laws including
statutes, regulations, codes and other governmental standards, restrictions,
rulings, judgments, orders and requirements in effect relating to the use,
storage, disposal, release, emission, dispersal, spilling, leaking, burial,
migration, seepage, movement, discharge, management, investigation, remediation,
monitoring, regulation relating to air pollutants, water pollutants, process
wastewater, solid or hazardous waste, chemicals, gases, vapors, water
pollutants, groundwater, effluents, stormwater runoff, surface water runoff, the
environment, Hazardous Substances or employee health and safety, including, but
not limited to, the Federal Solid Waste Disposal Act, the Federal Clean Air Act,
the Federal Clean Water Act, the Federal Resource Conservation and Recovery Act
of 1976, the Federal Comprehensive Environmental Response, Compensation and
Liability Act of 1980, the Federal Hazardous Materials Transportation Act, the
Toxic Substance Control Act, the Occupational Safety and Health Act of 1970 (all
as the same may have been amended), regulations of the Environmental Protection
Agency, regulations of the Nuclear Regulatory Agency, and regulations of any
state department of natural resources or state environmental protection agency.

 

“EPOSG” shall have the meaning set forth in Section 18.2 herein.

 

“Escrow Agent” shall have the meaning set forth in Section 2.2 herein.

 

“Escrow Agreement” shall have the meaning set forth in Section 2.2 herein.

 

“Estoppel Certificate” shall have the meaning set forth in Section 7.2(a)(1)
herein.

 

“Existing Mortgage Debt” shall have the meaning set forth in Section 2.3(c)
herein.

 

“Express Warranties” shall have the meaning set forth in Section 6.2(c) herein.

 

“Guarantees” shall have the meaning set forth in Section 6.1(o) herein.

 

“Hazardous Substance(s)” shall mean all hazardous, toxic, flammable, explosive
or radioactive substances, wastes and materials; any pollutants or contaminants
(including, but not limited to, petroleum products, asbestos, raw materials and
natural substances that include hazardous constituents); and any other similar
substances or materials that are regulated under Environmental Laws.

 

“Improvements” shall have the meaning set forth in Section 1.1(b) herein.

 

29

--------------------------------------------------------------------------------


 

“Kenworthy Property” shall have the meaning set forth in Section 18.1 herein.

 

“Land” shall have the meaning set forth in Section 1.1(a) herein.

 

“Leases” shall have the meaning set forth in Section 1.1(d) herein.

 

“Lee Trevino Property” shall have the meaning set forth in Section 18.1 herein.

 

“Licenses and Permits” shall have the meaning set forth in Section 1.1(h)
herein.

 

“Mandatory Cure Items” shall have the meaning set forth in Section 4.2 herein.

 

“Net Consideration” shall have the meaning set forth in Section 2.3 herein.

 

“OPUs” shall have the meaning set forth in Section 3.1 herein.

 

“Permitted Exceptions” shall have the meaning set forth in Section 4.2 herein.

 

“Person”, whether or not capitalized, means any individual, partnership, limited
liability company, corporation, association, business trust, government or
political subdivision thereof, governmental agency or other entity.

 

“Personal Property” shall have the meaning set forth in Section 1.1(c) herein.

 

“Property” shall have the meaning set forth in Section 1.1 herein.

 

“Real Property” shall have the meaning set forth in Section 1.1(b) herein.

 

“Records and Plans” shall have the meaning set forth in Section 1.1(f) herein.

 

“Recourse Debt Allocation” shall have the meaning set forth in Section 2.4
herein.

 

“Registered Company” shall have the meaning set forth in Section 19 herein.

 

“Related Contribution Agreements” shall have the meaning set forth in Section
18.1 herein.

 

“Related Contributor” and “Related Contributors” shall have the meaning set
forth in Section 18.1 herein.

 

“SEC Filings” shall have the meaning set forth in Section 19 herein.

 

“SNDA” shall have the meaning set forth in Section 7.2(a)(2) herein.

 

“Stub Period” shall have the meaning set forth in Section 19 herein.

 

30

--------------------------------------------------------------------------------


 

“Survey” shall have the meaning set forth in Section 7.2(e) herein.

 

“Surviving Obligations” shall have the meaning set forth in Section 7.4 herein.

 

“Tenant Notice Letters” shall have the meaning set forth in Section 5.2(c)
herein.

 

“Title Commitment” shall have the meaning set forth in Section 4.1 herein.

 

“Title Company” shall have the meaning set forth in Section 4.1 herein.

 

“Title Policy” shall have the meaning set forth in Section 4.1 herein.

 

“Transaction Costs” shall have the meaning set forth in Section 6.1(n) herein.

 

“U.C.C.” shall have the meaning set forth in Section 4.3 herein.

 

“Utility Charges” shall have the meaning set forth in Section 9.2 herein.

 

“Warranties” shall have the meaning set forth in Section 1.1(g) herein.

 

(The Remainder of this Page is Intentionally Left Blank

Signatures shall Commence on the Following Page)

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, intending to be legally bound, the parties have caused this
Contribution Agreement to be duly executed, under seal, as of the date first set
forth above.

 

 

CONTRIBUTOR:

 

 

 

CURIE BUILDING, LLC,

 

a Texas limited liability company, as successor by conversion to Curie Building,
Ltd., a Texas limited partnership

 

 

 

 

By:

/s/ Michael Fallon

 

 

 

 

Print Name:

Michael Fallon

 

 

 

 

Title:

Vice President

 

 

 

 

Date:

September 8, 2014

 

 

[Signature Page for Contribution Agreement - 1720 Murchison]

 

32

--------------------------------------------------------------------------------


 

ACQUIRER:

 

 

 

DOC-1755 CURIE DRIVE MOB, LLC,

 

a Wisconsin limited liability company

 

 

 

 

By:

Physicians Realty L.P., its Manager

 

 

 

 

 

 

By:

Physicians Realty Trust,

 

 

 

its General Partner

 

 

 

 

 

 

By:

/s/ John T. Thomas

 

 

 

John T. Thomas, President & CEO

 

 

 

 

 

 

 

 

 

Date:

September 8, 2014

 

 

[Signature Page for Contribution Agreement - 1720 Murchison]

 

33

--------------------------------------------------------------------------------